DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.       Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (DS) submitted on 5/29/20 the information disclosure statement was considered by initialing the PTO Farm 1449. 
Drawings
4.	 The Examiner has approved drawings fled on 5/29/20.
Allowable Subject Matter
5. 	The following is an examiner's statement of reasons for allowance:
Claims 1-14 are allowed.
 Regarding independent claim 1, the prior art of record fails to teach or
fairly suggest the combination of all limitations of claim 1, a substrate inspection method of inspecting a substrate, comprising : imaging a feature amount acquisition object substrate by an imaging 10apparatus in a second substrate treatment system to generate a captured image, and calculating an estimated feature amount of a film formed on the feature amount acquisition object substrate, based on the captured image and on the correlation model; calculating a statistical value of the estimated feature amounts 15calculated for a plurality of the feature amount acquisition object substrates; and calculating an offset amount for the estimated feature amount from a measured result by a measuring instrument of a feature amount of a film formed by performing, on an offset calculating substrate in the second 20substrate treatment system, a same treatment as a formation treatment of the film whose estimated feature amount has been calculated and from the statistical value of the estimated feature amounts  (as required by claim 1, 13, 14).
The prior art made of record is considered pertinent to applicant's disclosure:
Iwanaga et al., (US PGPUB NO. 20150324970  A1) discloses film thickness measured values obtained by measurement in advance at a plurality of points on a measurement preparation substrate and coordinates corresponding to the film thickness measured values are acquired. A pixel value at each coordinate is extracted from a preparation imaged image obtained by imaging the measurement preparation substrate in advance by an imaging device. Correlation data between the pixel value extracted at each coordinate and the film thickness measured value at each coordinate is generated. A substrate being a film thickness measurement object is imaged by the imaging device to acquire an imaged image, and a film thickness of a film formed on the substrate being the film thickness measurement object is calculated on the basis of a pixel value of the imaged image and the correlation data.
Bartov (US PGPUB NO. 20050179910 A1 ) discloses A method for measuring thin film thickness variations of inspected wafer that includes an upper non-opaque thin film. The method including (i) scanning the wafer and obtain wafer image that includes die images each of which composed of pixels, (ii) identifying regions in a first die image and obtain first intensity measurements of the respective regions, (iii) identifying corresponding regions in a second die image and obtain second intensity measurements of the respective regions, (iv) processing the first intensity measurements and the second intensity measurements to obtain signal variations between the second intensity measurements and the first intensity measurements, whereby each calculated signal variation is indicative of thickness variation between a region in the second die and a corresponding region in the first die.
Hirose et al.,(US. 6987874) discloses a  tool useful for defect analysis can be provided in which a surface image of the whole single die is detected, and the surface image of the whole detected die, information of defect position and a magnified image of a defect region are displayed together at a time so that the operator can intuitively grasp what circuit pattern the defect or the like is located on within a die. Therefore, the prior art of record fails to teach ether singularly or in combination, fails to anticipate or render the above limitations obvious. Claims 1-14, are allowed.
Claims 2-12, are dependent upon claim 1.
6. 	Any comments considered necessary by applicant  must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other prior art cited
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US. Patent  No: 8796048, 6313903, 5940175,  US PGPUB NO.  20110205556, 20060192973, 20040196031, 20020009658.










Contact information 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (573}272-7446, The examiner can normally be reached on M- F 8 am -5.00 pm  Flex. if attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:/pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 666-217-9197 you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OF CANADA) or 871-272-1006. 
/SHEELA C CHAWAN/ 
Primary Examiner, Art Unit 2669